DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw head and the screw head protruding from the hollow body must be shown or the feature canceled from the claim.  No new matter should be entered.
The drawings are objected to under 37 C.F.R. 1.84(p). Fig. 1 of the present drawings is labeled with number and the associated name. The drawings must use number, letters and reference characters to identify the different elements shown in each figure described in the specification, not names and the labeled number. No new matter should be entered.
The drawings are objected because what it appears to be a cross sectional view of the right portion abutment, looks to have an external diameter bigger than the implant screw body 150, which is not as it appears in the Fig. 1 of the original version of the drawings received in 1 February 2019. Therefore, said right portion of the abutment should be shown as it appears in the original version of the drawings, having the external diameter of the abutment being flush as the external diameter of the body 150. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification
The substitute specification was received on 21 December 2020.  This substitute specification is not acceptable.
The disclosure of 21 December 2020is objected to because: the amendments do not comply with 37 CFR 1.125, where all substitute specifications should be submitted with marking showing all the changes relative to the immediate prior version of the specification of record. The text of any deleted subject matter must be shown by being placed within brackets and any added subject matter must be shown by underlining the added text.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim describes “other objects proximate the bore”, the specification does not use such language nor it describes what the other objects are. 
Regarding claim 1, the claim describes that the “prosthesis is sized based at least in part on the diameter of the screw head”, which is not found in the specification.
Regarding claim 1, the claim describes that the “screw head protrudes from the hollow body”, the specification does not describes such configuration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the recitation “a prosthesis that is sized based at least in part on the diameter of the screw head” in line 11, is confusing. It is not understood 
Regarding claim 1, the use of the term “other objects proximate the bore” in line 12 and 13 is confusing. It is not understood what’s the applicant intent when referring to other objects, e.g. teeth, prosthesis, partial denture, any other object placed in the buccal cavity that might be proximate to the bore.
Regarding claim 1, it is describes that the “screw head protrudes from the hollow body” in line 9, is confusing. It is not understood from the drawings and from the specification where the screw head is located that protrudes from the hollow body, if the drawings does not show the location of the screw head or that it capable of protruding from the hollow body in certain conditions. For examination purposes, the recitation will be treated as the screw head protrudes from the internal hollow portion of the skirts of the hollow body towards the coronal end of the implant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarof (US 9055985 B2).

[AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of skirts)][AltContent: textbox (Screw)]
    PNG
    media_image1.png
    553
    845
    media_image1.png
    Greyscale

[AltContent: textbox (Second fin)][AltContent: textbox (First fin)][AltContent: arrow][AltContent: textbox (Elongated hollow body)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of skirts)]
[AltContent: arrow][AltContent: textbox (Screw head)][AltContent: ][AltContent: arrow][AltContent: textbox (Diameter of the screw head)][AltContent: textbox (Expansion member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Screw)]
    PNG
    media_image2.png
    237
    603
    media_image2.png
    Greyscale


Claim 1 introduce product-by-process language “the sizing of the prosthesis resulting from an imaging scan of the screw head and the other objects”. Therefore, claim 1 is considered product-by-process claim and the final product will be given patentable weight only.
Regarding claim 1, Lazarof discloses an apparatus, including: 
an elongated hollow body with a plurality of skirts (627) on one end of the elongated hollow body (see annotated Fig. 6 and 9 above), 
an exterior of the elongated hollow body having a first fin and a second fin (see annotated Fig. 9 above), 
the elongated hollow body further being configured to receive a screw (630) (see annotated Fig. 6 and 9 above), 
the screw (630) including an expansion member (450) and a screw head having a diameter (see annotated Fig. 9 above)
the screw (630) being configured to expand the plurality of skirts (627) upon insertion into an interior of the elongated hollow body (see col. 1, lines 49-61), the first fin and the second fin each being configured to secure the apparatus when the apparatus is placed within a bore (col. 1, lines 47-49), and the first fin and/or the second fin securing the apparatus at least by engaging the bore (col. 8, lines 24-26), the screw head protruding from the hollow body (see Fig. 9 – the screw head is outside of the portion of the hollow body where the screw (630) is located) when the first fin and /or second fin secure the apparatus; and 
a prosthesis that is sized based at least in part on the diameter of the screw head (prosthesis is based on the side of the abutment, that at the same time is based on the 
Regarding claim 2, Lazarof discloses that the first fin and/or the second fin comprise a ridge and/or a flange. (See Fig. 9 above) 
[AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Second fin)][AltContent: textbox (First fin)][AltContent: textbox (Third fin)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Third diameter)][AltContent: arrow][AltContent: textbox (Second diameter)][AltContent: arrow][AltContent: textbox (First diameter)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    287
    621
    media_image3.png
    Greyscale


Regarding claim 3, Lazarof discloses that the first fin and the second fin are oriented in parallel. (See Fig. 8 above)
Regarding claim 4, 
Regarding claim 5, Lazarof discloses that the exterior of the elongated hollow body further includes a third fin, wherein a first distance between the first fin and the second fin is greater than a second distance between the second fin and the third fin. (See annotated Fig. 8 above)
Regarding claim 9, Lazarof discloses that the bore is inside a jawbone of a patient. (See col. 1, lines 47-49 – “…within a bore in a jaw bone of a patient”)
Regarding claim 10, Lazarof discloses that an opposite end of the apparatus is configured to receive a prosthesis. (See col. 8, lines 4-7 – “dental prosthesis (not shown)”)
Claims 1-3 and 6, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacaze (US 20140148864 B2).

[AltContent: textbox (Second fin including a portion with a set of major fins)][AltContent: textbox (Second portion)][AltContent: ][AltContent: textbox (First portion)][AltContent: ][AltContent: textbox (First fin including a set of minor fins)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of skirts)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    462
    548
    media_image4.png
    Greyscale





[AltContent: ][AltContent: textbox (Screw head diameter)][AltContent: textbox (Screw head)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Expansion member)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Screw)][AltContent: textbox (Elongated hollow body)][AltContent: ]
    PNG
    media_image5.png
    313
    517
    media_image5.png
    Greyscale

Claim 1 introduce product-by-process language “the sizing of the prosthesis resulting from an imaging scan of the screw head and the other objects”. Therefore, claim 1 is considered product-by-process claim and the final product will be given patentable weight only.
Regarding claim 1, Lacaze discloses an apparatus (1), including: 
an elongated hollow body (see annotated Fig. 2c above) with a plurality of skirts (see annotated Fig. 2a above) on one end of the elongated hollow body, 
an exterior of the elongated hollow body having a first fin and a second fin (see annotated Fig. 2a above), 
the elongated hollow body further being configured to receive a screw (see annotated Fig. 2c above), 
the screw including an expansion member and a screw head having a diameter (see annotated Fig. 2c above),
the expansion member being configured to expand the plurality of skirts upon insertion into an interior of the elongated hollow body (see the expanded plurality of skits 
the first fin and/or the second fin securing the apparatus at least by engaging the bore (see Fig. 2b above); and 
a prosthesis that is sized based at least in part on the diameter of the screw head (prosthesis is based on the side of the abutment, that at the same time is based on the size engagement portion on the coronal end of the implant, where the coronal part of the implant includes a cavity to access screw head. Therefore, the abutment that holds the prosthesis can have a dimension based on the coronal end of the implant that can be the same or bigger than the coronal diameter of the implant, which is a bigger than the head screw), and configured to mount onto the screw head and between other objects proximate the bore, the sizing of the prosthesis resulting from an imaging scan of the screw head and the other objects proximate the bore.  
Regarding claim 2, Lacaze discloses that the first fin and/or the second fin includes a ridge and/or a flange.  (See Fig. 2a to 2d above)
Regarding claim 3, Lacaze discloses that the first fin and the second fin are oriented parallel.  (See Fig. 2a to 2d above)
Regarding claim 6, Lacaze discloses that the first fin includes a set of minor fins disposed on the exterior of the elongated hollow body (see annotated Fig. 2a above), wherein the second fin includes a set of major fins disposed on the exterior of the elongated hollow body (see annotated Fig. 2a above), and 

Regarding claim 7, Lacaze discloses the set of minor fins is disposed along a first portion of the elongated hollow body of the apparatus, and wherein the set of major fins is disposed along a second portion of the elongated hollow body of the apparatus. (See annotated Fig. 2a above)  
Regarding claim 9, Lacaze discloses that the bore is inside a jawbone of a patient.  (See Fig. 2b above and [0023] – “ the endosseous implant as proposed herein can be applied in the dental field for installing dental prostheses)
Regarding claim 10, Lacaze discloses that an end of the apparatus is configured to receive a prosthesis. [0002]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lacaze (US 20140148864 B2) as applied to claim 7 above, and further in view of Hurson (US 20080261175 A1).
Regarding claim 8, Lacaze discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Lacaze also discloses that the first 
However, Lacaze is silent disclosing that the first portion of the elongated hollow body is position within the gum of the patient.
[AltContent: textbox (First Portion)][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    676
    459
    media_image6.png
    Greyscale

Hurson discloses a dental implant including a fist portion including grooves (46) and protrusions in between that when the implanted in the bore, the first portion is positioned next to the patient’s gum [0025] (see annotated Fig. 1A above) allowing additional growth surface for soft tissue. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least a portion of the first portion of Lacaze, with the first portion Hurson, in order to provide an area of the implant for soft tissue regeneration in order to increase the stability of the implant structure in the bone. 
Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant amendments describes that the screw includes an expansion member and a screw head having a diameter. The Office understands that the prior arts of Lazarof and Lacaze includes the screw inside the hollow body, and the screw includes an expansion member and a screw head, see rejection above for details. 
With respect to the prosthesis, applicant argues that the prosthesis of the present application is sized to accommodate the diameter of the screw head, as well as other objects. However, specification or the drawings the present application do not have a clear description of what the applicant is describing in the claim. 
Therefore, the examiner’s better interpretation of the claimed language is that the dimension/diameter of the prosthesis is sized having at least the diameter of the screw head, but can be bigger than the diameter of the screw head. The prior art presented above provides a prosthesis that can have a size equal or bigger than the coronal end of the dental implant. Therefore, the prosthesis is not smaller than the screw head, but can be bigger than the screw head.
It is understood that the language used in the claim to describe the apparatus is found in the presented prior arts of Lazarof and Lacaze.  
Regarding claim 8, the claim rejection is proper for at least the reasons given above. 
Therefore, the claims are not ready for allowance for reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772